EXHIBIT23.3 CONSENT OF EXPERT We hereby consent to the use of our name contained in the technical reports on the Property in the Durango Mining District of Mexico dated July 12, 2012 entitled "Technical Report on the Avino Property" and the reference as an expert contained in Annual Report of Avino Silver & Gold Mines Ltd. on Form 20-F for the fiscal year ended December 31, 2012 filed with the Commission on May 15, 2013 and incorporated by reference to this Registration Statement. Tetra Tech Dated: September 17, 2013 By: /s/ Hassan Ghaffari Hassan Ghaffari, P.Eng.
